DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recited “the struts have a cross section which reduces towards radially outwards with respect to the filter plate”.  It would appear the claim should recite ‘the struts have a cross section which reduces towards and radially outwards with respect to the filter plate’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, it is not understood how the struts would form a two-dimensional frame.  Claim 1, lines 8 and 9 recite “the struts from a two-dimensional frame”.  It is evident from the drawings that the struts form a three-dimensional frame since they appear to have a length, width, and a height.
Regarding claim 3, there is no antecedent basis for the recitation of "the extension perpendicular to the filter"
Regarding claim 9, it is unclear what is meant by the term “a beaker-like” manner or how the filter element as a whole would be designed in a beaker-like manner since a beaker would normally have a flat non-perforated base to prevent a fluid from passing therethrough.  
Regarding claim 10, it is unclear what could constitute a “beaker-like” base element.  Would the base have to have a flat bottom or would other shapes be permitted.  Further regarding claim 10, it is unclear how the base alone without any further structural elements, such as a sidewall, could possibly form a beaker-like base without the presence of any other structural elements such as a sidewall.
Claims 2 , 4 - 8, and 11 - 20 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7, 10, 11, 13, and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartoli et al. US 2017/0073153.
Regarding claims 1 and 10, Bartoli discloses a filter element (20) capable of being used with a portion capsule with a base element (capsule 1) and with a capsule cover (9) that cooperate to define an outer capsule wall (4), said filter element (20) being capable of separating a collecting region (chamber 12) from an extraction material region (cavity 5) in a capsule interior, insertable into the base element (1), wherein the filter element (20) comprises a fluid permeable filter plate (body 29) and a plurality of struts (ribs 24) which run along the filter plate (20), wherein the struts (24) form a two-dimensional frame of struts (24) that meet one another at an angle (paragraph [0024] – [0027], [0064] and fig. 4 and 7).  Further regarding claim 10, the portion capsule (1) has a beaker like base element and cover (9) connected along a peripheral edge (7).  Bartoli further discloses the filter element is inserted into the base element and separates an extraction material region, which region would be filled with extraction material and be separated from a collection region (12) (fig. 4)
Regarding claim 2, Bartoli discloses the struts (24) have a cross section which reduces towards and radially outwards with respect to the filter plate (21) (fig 4).
Regarding claim 3, Bartoli discloses the cross section of the struts (24) reduces radially to the outer side by way of the extension perpendicular to the filter plate (20) reducing whilst the width is constant (fig. 4 and 7).
Regarding claims 4, 5, and 14 – 17, Bartoli discloses the frame of the struts runs up to the central element and is connected thereto and is formed by, that is said filter element has, a projection of the filter element towards the extraction material region (5) (central projection seen in fig. 4).
Regarding claims 7 and 18 – 20, Bartoli discloses the frame is present on an extraction material region side (5) of the filter plate (20) (fig. 4).
Regarding claim 11, Bartoli discloses the filter element is non-positively fastened to the base element (paragraph [0066]) and fig. 4).
Regarding claim 13, Bartoli discloses the base element defines a capsule base (base wall 3) and sidewall (4) (paragraph [0026], [0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2017/0073153 in view of Steenhof US 2005/0003060.
Claim 6 differs from Bartoli in the frame forming a honeycomb structure.
Once it was known to provide a portion capsule with a filter element having a plurality of struts to which run along a filter pate to form a frame and reinforce the filter plate it is not seen that patentability would be predicated on the particular shape the 
Nevertheless, Steenhof discloses a filter element (form retaining pad 1) capable of being used in a portion capsule (fig. 10a).  The filter element comprises a fluid permeable filter plate (top sheet 6/bottom sheet 8) and a plurality of struts (formed by a grid 14) which struts form a frame of struts that meet one another at an angle (fig. 2 and 3).  Steenhof further discloses the frame, i.e. the plurality of struts, forms a honeycomb structure which acts as a stiffening body to provide strength to the filter element (paragraph [0042] – [0043]).  Steenhof is providing a filter element with a frame that forms a honeycomb structure for the art recognized as well as applicant’s intended function, which is to provide strength, that is, to act to reinforce the filter element during use of the portion capsule to prepare a beverage.  To therefore modify Bartoli and provide a the plurality of struts as a honeycomb frame on the filtering element to provide reinforcement to the filter element as taught by Steenhof would have been an obvious matter of choice and/or design.  The substitution of one known reinforcing frame for another known reinforcing frame to obtain predictable results would have been obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2017/0073153 in view of de Graaff et al. US 2016/0264347.
Regarding claim 8, Bartoli discloses the filter element would be provided with an annular ridge (22), that is a spacer to space said filter element above the base which would allow the filter element to pass a prepared beverage into a collection region side of the filter plate, which collection region side lies opposite the extraction material region 
In any event, de Graaff discloses a filter element (113) capable of being used in a portion capsule with a base element (shell 107) and a cover element (sheet 3).  de Graaff further discloses the filter element would be provided with a plurality of spacers arranged on a collecting region side of the filter plate which collection region side lies opposite the extraction material region side.  de Graaff is providing the filter element a plurality of spacers arranged on a collecting region side of the filter plate which collection region side lies opposite the extraction material region side in order to allow the filter element unobstructed passage pf a prepared beverage into a collection region side of the filter plate which is applicant’s reason for doing so as well.  To therefore modify Bartoli and arrange a plurality of spacers on the filtering element to provide allow the passage of a beverage through the filter element to a collection region as taught by de Graaff would have been an obvious matter of choice and/or design.  The substitution of one known spacing element for another known spacing element to obtain predictable results would have been obvious.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2017/0073153 in view of Schifferle US 2003/0172813.
Claim 9 differs from Bartoli in the filter element as a whole designed in a beaker-like manner which has a sidewall and connects to onto the filter plate at the outer side.
Schifferle discloses a filter element (collection member 2) capable of use in a portion capsule (1) with a base element and a capsule cover (4) that cooperate to define an outer capsule wall (main portion of the cartridge) which filter element is capable of separating a collecting region (recess 10) from an extraction material region (KP).  Schifferle further discloses the filter element as a whole designed in a beaker-like manner which has a sidewall and connects to the filter plate at the outer side (paragraph [0028] – [0030] and fig. 1 and 2).  Schifferle is providing the filter element as a whole designed in a beaker-like manner which has a sidewall and connects to the filter plate at the outer side for the art recognized purpose of allowing the filter element to be properly inserted in the main portion of the portion capsule, that is to avoid a tilt of the filter element when the capsule is assembled which is applicant’s reason for doing so as well.  To therefore modify Bartoli and provide the filter element as a whole designed in a beaker-like manner which has a sidewall and connects to the filter plate at the outer side as taught by Schifferle to ensure proper assembly of the filter element in the portion capsule would have been an obvious matter of choice and/or design.
Claim 12 differs from Bartoli in the portion capsule having a distributing element that is inserted in the base element and delimits the extraction material region to an injection side and defines a distributing region.
Schifferle discloses a filter element (collection member 2) capable of use in a portion capsule (1) with a base element and a capsule cover (4) that cooperate to define an outer capsule wall (main portion of the cartridge) which filter element is capable of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        14 January 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792